Exhibit 10.1

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 27th day of September 2007, by and between
Silicon Valley Bank (“Bank”) and Optio Software, Inc., a Georgia corporation
(“Borrower”) whose address is 3015 Windward Plaza, Windward Fairways II,
Alpharetta, Georgia 30005.

RECITALS

A.            Bank and Borrower have entered into that certain Amended and
Restated Loan and Security Agreement dated as of April 20, 2007 (as the same may
from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has requested that Bank amend the Loan Agreement to
(i) revise certain financial covenants and (ii) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.             Amendments to Loan Agreement.

2.1          Section 6.7(ii) on the Loan Agreement, entitled “EBITDA” shall be
deleted in its entirety and replaced with the following:

(ii)           EBITDA. EBITDA, as of the last day of each month, of no less
than:

As of the last day of

 

Minimum EBITDA

 

March - April 2007

 

$

(2,000,000

)

May 2007

 

$

(1,500,000

)

June 2007, and thereafter

 

$

(1,000,000

)

 

 

1


--------------------------------------------------------------------------------


2.2          Borrower’s Compliance Certificate is hereby amended as set forth in
Exhibit A hereto.

3.             Limitation of Amendments.

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.             Representations and Warranties.  To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3          The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization,

2


--------------------------------------------------------------------------------


liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights.

5.             Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.             Effectiveness.  This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto
and (b) Borrower’s payment of an amendment fee in an amount equal to $2,500.00
and all of Bank’s legal costs and expenses in connection herewith.

[Signature page follows.]

 

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

 

BORROWER

 

 

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

OPTIO SOFTWARE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Armstrong

 

By:

/s/ Caroline Bembry

 

 

Name:

Thomas Armstrong

 

Name:

Caroline Bembry

 

 

Title:

Vice President

 

Title:

Chief Financial Officer

 

 

 

 

 

4


--------------------------------------------------------------------------------


EXHIBIT A

COMPLIANCE CERTIFICATE

TO:                         SILICON VALLEY BANK

FROM:                   OPTIO SOFTWARE, INC.

The undersigned authorized officer of Optio Software, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                         with all required
covenants except as noted below and (ii) all representations and warranties in
the Agreement, to the knowledge of Borrower, are true and correct in all
material respects on this date.  Attached are the required documents supporting
the certification.  The Officer certifies that these are prepared in accordance
with Generally Accepted Accounting Principles (GAAP) consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes.  The Officer acknowledges that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

Monthly financial statements + CC

 

Monthly within 30 days

 

Yes

 

No

10-Q + CC

 

FQE within 45 days (except FYE)

 

Yes

 

No

Annual Audited Fins. + 10-K + CC

 

FYE within 90 days

 

Yes

 

No

A/R Agings

 

Monthly within 30 days

 

Yes

 

No

A/R Audit

 

Annual

 

Yes

 

No

Borrowing Base Certificate

 

Monthly within 30 days

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

Maintain:

 

 

 

 

 

 

 

 

Monthly Minimum Quick Ratio

 

2.0:1.0

 

          :1.00

 

Yes

 

No

Monthly Minimum EBITDA:

 

 

 

 

 

 

 

 

March - April 2007

 

$(2,000,000)

 

$                

 

Yes

 

No

May 2007

 

$(1,500,000)

 

$                

 

Yes

 

No

June 2007 and thereafter

 

$(1,000,000)

 

$                

 

Yes

 

No

 

Have there been updates to Borrower’s intellectual property, if
appropriate?          Yes / No

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

Sincerely,

 

 

 

 

 

 

 

 

 

Optio Software, Inc.

 

Received by:

 

 

 

 

 

 

authorized signer

 

 

 

 

 

SIGNATURE

 

Date:

 

 

 

 

 

 

 

 

 

Verified:

 

 

TITLE

 

 

 

authorized signer

 

 

 

 

 

 

 

 

 

 

DATE

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:

 

Yes

 

No

 


--------------------------------------------------------------------------------